OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3615 Madison Mosaic Equity Trust (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison/Mosaic Legal and Compliance Department 550 Science Drive Madison, WI53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: December 31 Date of reporting period: December 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Reports to Shareholders. ANNUAL REPORT December 31, 2012 Madison Mosaic Equity Trust Investors Fund Mid-Cap Fund Disciplined Equity Fund Dividend Income Fund NorthRoad International Fund Madison Mosaic® Funds www.mosaicfunds.com CONTENTS Managements Discussion of Fund Performance 1 2012 in Review 1 Outlook 1 Interview with Jay Sekelsky 1 Investors Fund 2 Mid-Cap Fund 4 Disciplined Equity Fund 6 Dividend Income Fund 7 NorthRoad International Fund 8 Notes to Managements Discussion of Fund Performance 10 Portfolio of Investments Investors Fund 11 Mid-Cap Fund 12 Disciplined Equity Fund 13 Dividend Income Fund 14 NorthRoad International Fund 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 31 Other Information 32 Trustees and Officers 36 Madison Mosaic Equity Trust | December 31, 2012 Managements Discussion of Fund Performance
